DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a construct encoding a BRET sensor, claimed in claim 1 in the reply filed on 9/1/22 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-2 are pending.
Claim 1 reads on elected Invention I and is under consideration. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
since SEQ ID NO: 1 is the protein sequence, the claim should be amended to “…said construct comprises the DNA sequence for mScarlet-ε-Nanoluc encoding SEQ ID NO: 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (“BTeam, a novel BRET-based biosensor for the Accurate quantification of ATP concentration within living cells” Scientific reports, 6, 39618 (2016) in view of Arts (“Luminescent sensor proteins for point-of-care diagnostics” PhD Thesis; Technische Universiteit Eindhoven, publish 10/23/2017). 
Yoshida et al. teach ATP levels may represent the fundamental health conditions of cells, however precise measurement of intracellular ATP in living cells is hindered by the lack of suitable methodologies (Abstract). Yoshida et al. teach a novel ATP biosensor termed BTeam comprising a YFH, the ATP binding domain of the ε subunit of the bacterial ATP synthase and an ATP non-consuming luciferase (Nluc) for BRET (Abstract and Introduction para.). Yoshida teaches the construct BTeam is Cyt-BT, which comprises (from N to C-terminus)  mVenus-B. subtilis ε subunit-Nluc (Fig. S1).  
Yoshida et al. does not teach the construct comprises mScarlet, however the teachings of Art cures this deficiency.  
	Art teaches LUMABS sensors as highly modular protein switches based on mutually exclusive domain interactions (top of p. 63). Art teaches while the sensitized emission in LUMABS variants was models, there were two sensors (incorporating mScarlet or HaloTag as acceptor domain) that combined a good spectral separation between Nanoluc (Nluc) and acceptor emission with an acceptable dynamic range (p. 63). Art teaches that the brightest fluorescent red protein so far is mScarlet (p. 71). Art teaches the superior nature of mScarlet as a BRET acceptor can be attributed to its very high quantum yield (p. 73). Art teaches that two sensors (mScarlet-LUMABS and NTC-LUMABS) managed to combine a large spectral separation with an acceptable dynamic range, making them attractive sensors to use together with classic LUMABS (p. 80). Please note that mScarlet-LUMABS comprises NanoLuc as the donor and mScarlet as the acceptor (p. 76). 
	It would have been obvious to a person of ordinary skill in the art to use mScarlet of Art in place of the mVenus in the BRET sensor for ATP detection as described in Yoshida et al. A person would look to the teachings of Art that teaches mScarlet in combination with NanoLuc combined a good spectral separation between Nanoluc (Nluc) and acceptor emission with an acceptable dynamic range and have a motivation to replace the mVenus with mScarlet. There is a reasonable expectation of success given that Art teaches that mScarlet-LUMABS  combined a large spectral separation with an acceptable dynamic range, making them attractive sensors to use together with classic LUMABS. 
	With respect to the limitation “BRET sensor”, Yoshida et al. teach a BRET sensor (Abstract) and Art teaches the mScarlet-LUMABS is a BRET sensor (p. 63). 
	With respect to the limitation “for measurement of ATP levels in live cells, tissue or animals..” is regarded as an intended use.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case Yoshida et al. teach the construct is an ATP biosensor for ATP measurement in live cells (Abstract and Introduction para.). Therefore, the construct is capable of the performing the intended use. 
	With respect to the limitation “A construct encoding…SEQ ID NO: 1”, Yoshida et al. and Art make obvious a construct comprising mScarlet-B. subtilis ε subunit-Nluc, meeting the limitation of SEQ ID NO: 1. Yoshida et al. teach the method of making the BRET construct including cDNA (p. 6). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654